FILED
                             NOT FOR PUBLICATION                            MAY 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CLAUDIA SEGURA-RERRAZA,                          No. 09-73490

               Petitioner,                       Agency No. A096-211-027

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Claudia Segura-Rerraza, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, Ramos v. INS, 246 F.3d 1264, 1266 (9th Cir. 2001),

and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Segura-

Rerraza provided false testimony for the purpose of obtaining an immigration

benefit, thereby rendering her unable to establish the requisite good moral

character required for cancellation of removal. See 8 U.S.C. §§ 1101(f)(6),

1229b(b)(1)(B); see also Ramos, 246 F.3d at 1266. Segura-Rerraza’s identification

of an alternative interpretation of portions of her testimony is not sufficient to

establish that the record compels reversal of the agency’s determination. See INS

v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992) (noting that “[t]o reverse the

[agency] finding we must find that the evidence not only supports that conclusion

but compels it”) (emphasis in original).

      PETITION FOR REVIEW DENIED.




                                           2                                     09-73490